Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-cr-20342-BLOOM

 UNITED STATES OF AMERICA,
          Plaintiff,

 vs.

 JORGE VAZQUEZ-TORRES,
             Defendant.
 _________________________________________

                DEFENDANT’S REPLY IN SUPPORT OF
           RENEWED MOTION FOR COMPASSIONATE RELEASE

       Defendant, Jorge Vazquez-Torres, by and through undersigned counsel,

 respectfully replies to the government’s Response (DE 56) opposing his renewed

 motion for compassionate release (DE 54).

       The Court did not sentence Mr. Vazquez-Torres to battle a life-threatening

 illness while detained far from his family, and without adequate medical care. And

 even though he has now contracted Covid-19, it is not too late to reduce his sentence

 so that he does not have to. Further, if the Court grants his motion, it can impose

 restrictions to ensure that proper health protocols are followed upon his release—to

 protect both Mr. Vazquez-Torres and the broader community.

       In its Response, the government does not deny that Mr. Vazquez-Torres has

 several high-risk medical conditions that will now likely result in severe health

 complications as a result of Covid-19. Nor does the government contest that Mr.

 Vazquez-Torres has presented extraordinary and compelling circumstances as

 required under 18 U.S.C. § 3582(c)(1)(A). Nor does it argue that upon his release,



                                          1
Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 2 of 7




 he would pose a danger to anyone in the community, for any reasons related to his

 offense. Its sole argument now is that the damage is done, and it is too late to help.

 In the government’s view, now that Mr. Vazquez-Torres has contracted Covid-19

 and is severely ill, his release is too logistically complicated—it could interrupt any

 necessary medical care to his detriment, and that it would expose more individuals

 in the community. The government is wrong on both fronts.

       As a preliminary matter, when considering whether a defendant’s release

 would pose a danger to the safety of any other person or the community, the

 compassionate release statute instructs courts to consider the release factors

 outlined under 18 U.S.C. § 3142(g). See 18 U.S.C. § 3582(c)(1)(A). And in granting

 compassionate release to other Covid-19 positive defendants, several courts have

 recently faced similar arguments from the government to the one presented here.

 Yet, as another court has recently held, “§ 3142(g) has not before, and should not

 now, be read to bar the release of any individual with a communicable disease.”

 United States v. Arreola-Bretado, No. 3:19-CR-03410-BTM, ___ F.Supp.3d ____,

 2020 WL 2535049, at *6 (S.D. Cal. May 15, 2020).

       Further, the government’s definition of the “community” in need of protection

 from exposure to the virus is disturbingly narrow. Mr. Vazquez-Torres is currently

 being housed in densely populated prison with hundreds of other inmates and staff,

 who are also at risk of contracting the disease, and whose health should also be of

 concern. Indeed, if he is currently contagious, many more people are likely to be

 exposed if he remains in the prison—which is a federal transfer facility, with




                                           2
Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 3 of 7




 inmates routinely entering and leaving for other facilities—than by quarantining at

 home. See id. (granting release to Covid-19 positive defendant because “[r]eturning

 home to her family to quarantine is safer for the community than is keeping

 [defendant] confined at Otay Mesa where she will likely be a risk to other inmates

 and staff who have not yet contracted COVID-19.”).

       As it has routinely done throughout the pandemic, the BOP has mismanaged

 the isolation of Covid-19 positive inmates, too—and it has unnecessarily exposed

 sick prisoners to the general population. For example, as reported in a recent BOP

 press release, Adrian Solazarno, an inmate at FCI Terminal Island who contracted

 Covid-19 during his incarceration but was reported by BOP to be “recovered” from

 the illness, thereafter became extremely sick with chest pains and had to be

 admitted to the hospital—where his condition declined, and he died.1

       In fact, the “community” that will be exposed while Mr. Vazquez-Torres

 remains incarcerated includes not only other inmates and staff, but those in the

 broader region. Prisons are not hermetically sealed; in addition to inmate transfers,

 staff and contractors move in and out of facilities daily, and back and forth from

 their home communities. As recent research has shown, some outbreaks in cities

 and states can be directly traced to Covid-19 “hot spots” in jails and prisons. For

 example, one in six cases of Covid-19 in both Chicago and Illinois can be traced




         1 Bureau of Prisons, Inmate Death at the FCI Terminal Island, May 27, 2020,

 https://www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf


                                          3
Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 4 of 7




 directly to the Cook County jail in Chicago, where Covid-19 is rampant.2 As a result

 of such studies, recent epidemiological models have estimated that, unless the

 populations of jails and prisons are dramatically reduced, “Covid-19 could claim the

 lives of approximately 100,000 more people than current projections stipulate.”3

 Thus, continuing to detain Mr. Vazquez-Torres does not in any way minimize his

 exposure to others in the broader community. It simply ensures that he will expose

 other people in the prison to the virus, and that he will battle the illness while

 incarcerated far from his family.

        Further, and importantly, Mr. Vazquez has asked that any release order from

 this Court be issued in accordance with BOP protocols for release after a positive

 test for Covid-19. As outlined in his motion, see DE 54 at 13–14, these protocols are

 typically developed in accordance with guidance from the local health department,

 and they will help to minimize any unnecessary community exposure as a result of

 his release.

        Finally, the government argues that releasing Mr. Vazquez-Torres could

 interrupt his health care while he travels home, to his detriment. But such an

 argument assumes that he is currently receiving adequate medical care—which he

 is not. Based on recent conversations with his wife, Mr. Vazquez-Torres has not


        2  Madison Pauly, Nearly 1 in 6 Coronavirus Cases in Illinois Could Be Tied to Cook County
 Jail,     MOTHER       JONES,     June     5,     2020,     https://www.motherjones.com/coronavirus-
 updates/2020/06/nearly-1-in-6-coronavirus-cases-in-illinois-could-be-tied-to-cook-county-jail/;   Matt
 Masterson, Report: 1 in 6 Chicago COVID-19 Cases Can Be Tied to Cook County Jail, WTTW PUBLIC
 MEDIA, June 4, 2020, https://news.wttw.com/2020/06/04/report-1-6-chicago-covid-19-cases-can-be-
 tied-cook-county-jail.
         3 American Civil Liberties Union, Failure to Reduce Jail Population is the Achilles Heel for

 the Efforts to Mitigate the Spread of Covid-19 in the U.S., April 22, 2020, https://www.aclu.org/press-
 releases/new-model-shows-covid-19-death-toll-100000-higher-current-projections.


                                                   4
Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 5 of 7




 been receiving regular or consistent medical care throughout his illness. Nor is he

 receiving routine care for underlying issues unrelated to Covid-19, as documented

 in his previous motions.4 On repeated occasions, he has requested to see the doctor,

 but has been ignored. Lately, he has had extreme difficulty breathing, in addition

 to the symptoms outlined in his previous motion. As his wife describes, at nights,

 he feels “close to death.”        As another court recently explained, compassionate

 release is warranted at this juncture because “[t]he risk is simply too great that the

 BOP will fail to detect a decline in [defendant’s] condition and, if his condition

 suddenly becomes even more emergent than it currently is, that the BOP will fail to

 provide him the specialized care he needs.” United States v. McCall, No. 2:18CR95-

 MHT, ___ F.Supp.3d ____, 2020 WL 2992197, at *2 (M.D. Ala. June 4, 2020) (“The

 court will not play Russian roulette with [the defendant’s] life.”).

        Nor are the logistical hurdles posed by his current placement in Oklahoma

 insurmountable.       Mr. Vazquez-Torres is open to any release plan the Court

 proposes. However, based on discussions with his wife, the undersigned proposes

 the following plan. Mr. Vazquez-Torres’s wife is willing and able to travel to drive

 or fly to Oklahoma City, where she can meet him upon his release.                        If he is

 medically stable enough at to travel at that time, she will drive him home to Miami,

 where he can self-isolate and seek emergency care as needed. If he is not, she will

 reserve a hotel in the area, and she can assist him while he seeks medical care at an

         4 Now that the BOP system has been overwhelmed by the pandemic, many courts have noted

 this concerning trend. As one district court explained when granting compassionate release, “[W]hat
 little medical resources FCI Milan has are not being funneled to COVID-19 patients, leaving inmates
 with chronic conditions, like [defendant], more vulnerable to deterioration or infection.” Snell v.
 United States, 2:16-cr-20222-AJT, at 6 (E.D. Mich. Jun. 2, 2020).


                                                 5
Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 6 of 7




 Oklahoma hospital. See, e.g., United States v. Brown, 18-cr-360-KOB, ECF No. 35

 (N.D. Ala. May 22, 2020) (outlining a release plan for Covid-19 positive defendant

 that includes “release directly to the custody of his mother” for transport home).

       In sum, this Court should reduce Mr. Vazquez-Torres’s sentence to time

 served, following the local protocols for release for Covid-19 positive defendants.

 Mr. Vazquez-Torres additionally requests the Court impose a special condition that

 he serve the first 17 months of his supervised release on home confinement,

 followed by the three years of supervised release as the Court originally ordered.

                                        Respectfully submitted,

                                        MICHAEL CARUSO
                                        FEDERAL PUBLIC DEFENDER

                           By:          /s/Kate Mollison

                                        Kate Mollison
                                        Assistant Federal Public Defender
                                        Florida Special A No. A5502482
                                        150 W. Flagler Street, Suite 1700
                                        Miami, Florida 33130
                                        Tel: 305-530-7000
                                        E-Mail Address: kate_mollison@fd.org




                                           6
Case 1:19-cr-20342-BB Document 57 Entered on FLSD Docket 06/26/2020 Page 7 of 7




                          CERTIFICATE OF SERVICE


        I HEREBY certify that on June 26, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the
 foregoing document is being served this day on all counsel of record via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other
 authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.



                                           /s/ Kate Mollison




                                         7
